DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,2-10,12-15,17 and 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,3,5,6,7,9,10,11,12 and 14-17 of U.S. Patent No. 11,272,231. Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,272,231. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is anticipated by the conflicting patented claim 1 as shown in the table below. The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).
Instant Application
Patent 11,272231
Claims 1,5,9 and 14: A method of processing a service in a transmitter, the method comprising: generating, by a hardware processor, a first media component and a second media component for the service; generating, by the hardware processor, signaling data for the service; time interleaving, by a time interleaver, the first media component, wherein the first media component is time-interleaved by column-wise writing actual Forward Error Correction (FEC) blocks including the first media component in a Time Interleaving (TI) memory and diagonal-wise reading the first media component in the actual FEC blocks from the TI memory, wherein one or more virtual FEC blocks are skipped during the diagonal-wise reading the written first media component, and wherein a number of the one or more virtual FEC blocks is equal to a difference between a number of the actual FEC blocks and a column number of the TI memory; generating, by a signaling generator, physical layer signaling information, wherein the physical layer signaling information includes first physical layer signaling information and second physical layer signaling information, wherein the first physical layer signaling information includes information for identifying a size of the second physical layer signaling information and wherein the second physical layer signaling information includes information for obtaining the column number of the TI memory; transmitting, by an antenna, the time-interleaved first media component, the physical layer signaling information and the signaling data through a broadcast network; and transmitting, by a network interface, the second media component to a receiver through a broadband network, wherein the signaling data transmitted through the broadcast network includes first timeline information for specifying a timeline of the first media component transmitted through the broadcast network and uniform resource location information for the second media component.
Claims 1,5,9 and 14: A method for transmitting a broadcast service, the method comprising: generating, by a hardware processor in a transmitter, a first media component and a second media component for the broadcast service; generating, by the hardware processor in the transmitter, signaling data for the broadcast service; time interleaving, by a time interleaver in the transmitter, the first media component, wherein the first media component is time-interleaved by column-wise writing actual Forward Error Correction (FEC) blocks including the first media component in a Time Interleaving (TI) memory and diagonal-wise reading the first media component in the actual FEC blocks from the TI memory, wherein one or more virtual FEC blocks are skipped during the diagonal-wise reading the written first media component, wherein a number of the one or more virtual FEC blocks is equal to a difference between a number of the actual FEC blocks and a column number of the TI memory, and wherein information for obtaining the column number of the TI memory is signaled in physical layer signaling information; transmitting, by an antenna in the transmitter, the time-interleaved first media component, the physical layer signaling information and the signaling data through a broadcast network; and transmitting, by a network interface in the transmitter, the second media component to a receiver through a broadband network, wherein the signaling data transmitted through the broadcast network includes first timeline information for specifying a timeline of the first media component transmitted through the broadcast network, second timeline information for specifying a timeline of the second media component transmitted through the broadband network, and uniform resource location information for the second media component.
Claims 2,6,10 and 15: The method according to claim 1, wherein the signaling data further includes second timeline information for specifying a timeline of the second media component transmitted through the broadband network.
Claims 2,6,10 and 15: The method according to claim 1, wherein the first media component and the second media component are time-aligned based on the first timeline information and the second timeline information.
Claim 4,8,13 and 18: The method according to claim 1, wherein the first media component is a video component of the service and the second media component is an audio component of the service.
Claims 3,7,12 and 17: The method according to claim 1, wherein the first media component is a video component of the broadcast service and the second media component is an audio component of the broadcast service.
Claim 7, 12 and 17: The transmitter according to claim 6, wherein the first media component and the second media component are time-aligned based on the first timeline information and the second timeline information.
Claims 2, 6,11 and 16: The apparatus according to claim 5, wherein the first media component and the second media component are time-aligned based on the first timeline information and the second timeline information.


Contact Information
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIVKA A RABOVIANSKI whose telephone number is (571)270-1845. The examiner can normally be reached 10 am Monday -7pm Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIVKA A RABOVIANSKI/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        September 22, 2022